WR-84,247-01
                                 COURT OF CRIMINAL APPEALS
                                                 AUSTIN, TEXAS
                              Transmitted 11/24/2015 10:58:58 PM
                                 Accepted 11/25/2015 9:32:02 AM
             IN THE                               ABEL ACOSTA
                                                          CLERK

   COURT OF CRIMINL APPEALS        RECEIVED
                            COURT OF CRIMINAL APPEALS
      ORIGINAL WRIT OF            11/25/2015
                              ABEL ACOSTA, CLERK

          MANDAMUS
     ADRIAN WILSON
        Appellant,

            V.
   THE STATE OF TEXAS

        Appellee.




             AUGUSTIN T. PINK
             Texas Bar No. ---
             2646 South Loop West #195
             Houston, Texas 77054
             Tel. 713.664.6651
             Fax. 713.664.3242
             ATTORNEY FOR APPELLANT


ORAL ARGUMENT REQUESTED
              Court of Appeals Number 01-14-00787-CV


                        ADRIA� R. WILSON

                              Appellant,
                                  V.
                      THE STATE OF TEXAS.

                              Appellee.

               IDENTITY OF PARTIES & COUNSEL

ADRIAN R. \VIL SON IS REPRESENTED BY:

AUGUSTIN T. PINK
Texas Bar l\o. 00784765
2646 South Loop West #1�)5
Houston, Texas 77054
Tel. 713.664.6651
Fax. 713.664.3242
pinklawfirm@aol.com

The State of Texas:

ANNA EMMONS
Texas Bar No. 24034430
Assistant District Attorney
1201 Franklin, Suite 600
Houston, Texas 77002
Tel. 713.755.5800




                                                       iii
   Ill.   The Applicant conttmds that the evidence was legally and factually
                     insufficient to uphold his conviction.

      The Applicant alleges that the evidence presented at his trial was legally and

factually insufficient to sustain his conviction. The Applicant is further requesting

that the court review the legal and factual sufficiency of the evidence supporting a

conviction under well-established standards.

      In conducting the legal sufficiency review, it is to consider the evidence in

the light most favorable to the verdict to determine whether any rational trier of

fact could have found the essential elements of the crime beyond a reasonable

doubt. Sanders v. State, 119 S. W.3d818, 820 (Tex.Crim.App.2003). The court

must give deference to "the responsibility of the trier of fact to fairly resolve

conflicts in testimony, to weigh the evidence, and to draw reasonable inferences

from basic facts to ultimate facts."       Hooper v. State, 214 S.W.3d 9, 13

(Tex.Crim.App.2007) (citing Jackson v. Virginia, 443 U.S. 307, 318-19, 99 S. Ct.
2781, 61 L. Ed. 2d 560 (1979)). We are not required to determine whether to

believe that the evidence at i:rial established guilt beyond a reasonable doubt;

rather, when faced with conflicting evidence, we must presume that the trier of fact

resolved any such conflict in favor of the prosecution, and we must defer to that

resolution. State v. Turro, 867 S.W.2d 43, 47 (Tex.Crim.App.1993).




                                                                                  39
16          Q.     What we can tell, though, from the autopsy
17    report is that it was more than just arguing, and it was
18    an altercation of some sort that took place prior to the
19    shooting, correct?
20           A.     Right, he's got blunt trauma in addition to the
21    gunshot wounds.
22           Q.     He also had blunt trauma on his hands, correct?
23           A.     On one of the hands, yes.
24           Q.     One hand, right, which we could also sugest
25    that he fought back?
Page 56

I            A.     Yeah, perhaps.
2            Q.     You spoke about the butt of the gun hitting him
3     on the head, correct? Could there have been or is t
4     possible that there could have been a bottle or some
5     object that could have been used to hit him on the head?
6            A.     Yeah, it's a pattern injury. It was a rounded
7     object.




                                                                      43
                                   PRAYER

For these reasons, Applicant asks that the Court grant this writ of mandamus.




   /s/ Augustin T. Pink
STATE OF TEXAS           §
HARRIS COUNTY            §

                             UNSWORN DECELRATION

     My name is AUGUSTIN T. PINK, my address is 2646 South Loop West #195,
Houston, Texas 77054. My date of birth is March 1, 1964, I am over 18 years of age, of
sound mind, and capable of making this affidavit; and I swear under the penalty of
perjury that the facts contained in this affidavit are within my personal knowledge and are
true and correct.

     1. I am the attorney for relator. All the documents included with the petition for
writ of mandamus are true copies."


                                             _/s/ Augustin T. Pink___
                                             Augustin T. Pink




                                                                                         2
                          CERTIFICATE OF WORD COUNT

         This is to certify that this writ of mandamus contains approximately 14,933
words.


/s/ Augustin T. Pink
Augustin T. Pink




                                                                                       3
                           CERTIFICATE OF SERVICE

      I certify that I served by Certified US Mail Return Receipt Requested on
November 25, 2015, a copy of this Writ of Mandamus on the following parties:

        a.   The attorney for State of Texas, Assistant District Attorney Anna Emmons
             Kasper, 1201 Franklin, Suite 600, Houston, Texas via hand delivery.

        d.   The respondent, the Honorable Mike Anderson, judge of the 262th Judicial
             District Court of Harris County, Texas, via hand delivery.



/s/ Augustin T. Pink
Augustin T. Pink




                                                                                   4